DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 09/14/2020.
	Claims 18-37 are pending in this application.
	Claims 1-17 have been cancelled.
	
Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 08/28/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



5.	Claims 32-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foong et al. (US 8,860,212)
Regarding claim 32, Foong discloses a semiconductor device assembly comprising: 
a die package 300 (fig. 3) comprising: 
a bottom side 115; 
a top side; and 
lateral sides extending between the top and bottom sides; 
an encapsulant material 305 encapsulating the die package; and 
a cooling cavity 325 in the encapsulant material 305, the cooling cavity 325 comprising: 
only one inlet 315 into the encapsulant material 305; 
only one outlet 320 from the encapsulant material; and 
an elongate channel 315, 320, 325 extending without branches or forks from the inlet 315 to the outlet 320.  

Regarding claim 33, Foong discloses the semiconductor device assembly of claim 32, wherein the elongate channel surrounds at least to lateral sides 315, 320 of the first die package.  See fig. 3.

Regarding claim 34, Foong discloses the semiconductor device assembly of claim 32, wherein the elongate channel surrounds all lateral sides of the first die package.  See fig. 3

Regarding claim 35, Foong discloses the semiconductor device assembly of claim 34, wherein the elongate channel has a helical shape.  See fig. 3. 

Regarding claim 36, Foong discloses the semiconductor device assembly of claim 32, wherein both the inlet and the outlet of the cooling cavity are through a top surface of the encapsulant material.  See fig. 3.  Note that the device assembly of Foong can be turned up-side-down.

Regarding claim 37, Foong discloses the semiconductor device assembly of claim 32, wherein the cooling cavity extends along a majority of a height of the die package, as measured from the bottom side to the top side.  See fig. 3.

6.	Claims 18-23, and 26-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woerner (US 2006/0278978)

surrounding at least two sides of a die package 4 (see figs. 6-8, 12) with a sacrificial member 22 (see paras. 0023, 0051); 
encapsulating the die package 4 and sacrificial member 22 (fig. 6) in an encapsulant material 7; and 
removing the sacrificial member 22 after encapsulating the die package and sacrificial member in the encapsulant material 22. See figs. 6-7, and paras. 0023, 0051, 0054.

Regarding claim 19, Woerner discloses the method of claim 18, wherein the sacrificial member 22 surrounds the die package 4 on at least three sides.  See fig. 6.

Regarding claim 20, Woerner discloses the method of claim 18, wherein surrounding at least two sides of the die package 4 comprises surrounding all lateral sides of the die package with the sacrificial member 22.  See fig. 6.

Regarding claim 21, Woerner discloses the method of claim 20, wherein the sacrificial member is a coil.  See fig. 6.

Regarding claim 22, Woerner discloses the method of claim 18, further comprising pumping fluid through a cavity 34 in the encapsulant 7 formed by the removal of the sacrificial member.  See paras. 0003.

Regarding claim 23, Woerner discloses the method of claim 18, wherein removing the sacrificial member 22 results in a first opening 16 or 9 to an exterior of the encapsulant material 7 and a second opening 17 or 10 to the exterior of the encapsulant material, wherein the first opening is in fluid communication with the second opening through the encapsulant material.  See figs. 8, 12.

Regarding claim 26, Woerner discloses the method of claim 18, further comprising: providing a substrate 5 comprising a first surface and a second surface opposite the first surface; and 
connecting the die package 4 to the first surface of the substrate 5.  See fig. 12.

Regarding claim 27, Woerner discloses the method of claim 26, further comprising connecting a second die package 4 to the first surface of the substrate 5.  See fig. 7.

Regarding claim 28, Woerner discloses a method of manufacturing a semiconductor device, the method comprising: 
surrounding at least two sides of a die package 4 with a sacrificial member 22 (see figs. 6-8, 12); 
encapsulating the die package 4 and sacrificial member 22 in an encapsulant material 7; and 

  

Regarding claim 29, Woerner discloses the method of claim 28, wherein the sacrificial member 22 is an elongate structure with no branches or forks.  See figs. 6-8.

Regarding claim 30, Woerner discloses the method of claim 29, wherein removing the sacrificial member 22 forms a cooling passage 3, 34 through the encapsulant material 7, and wherein the cooling passage has only one inlet 16 and only one outlet 17 into and out from the encapsulant material 7.  See figs. 6-8, and paras. 0044-0047.

Regarding claim 31, Woerner discloses the method of claim 28, wherein surrounding at least two sides of a die package 4 with a sacrificial member 22 includes surrounding all lateral sides of the die package.  See fig. 6.

Regarding claim 32, Woerner discloses a semiconductor device assembly comprising: 
a die package 4 (see figs. 6-8, 12) comprising: 
a bottom side; 
a top side (having sensor area 15); and 
lateral sides extending between the top and bottom sides; 

a cooling cavity 3, 34 in the encapsulant material 7, the cooling cavity comprising: 
only one inlet 16 into the encapsulant material 7; 
only one outlet 17 from the encapsulant material; and 
an elongate channel 3 extending without branches or forks from the inlet 16 to the outlet 17.  See paras. 0023, 0044-0047, 0051, 0054.

Regarding claim 33, Woerner discloses the semiconductor device assembly of claim 32, wherein the elongate channel 3 surrounds at least to lateral sides of the first die package 4.  See fig. 8.

Regarding claim 34, Woerner discloses the semiconductor device assembly of claim 32, wherein the elongate channel 3 surrounds all lateral sides of the first die package.  See fig. 8.

Regarding claim 35, Woerner discloses the semiconductor device assembly of claim 34, wherein the elongate channel has a helical shape.  See figs. 8, 12.

Regarding claim 36, Woerner discloses the semiconductor device assembly of claim 32, wherein both the inlet 16 and the outlet 17 of the cooling cavity 23 are through a top surface of the encapsulant material 7.  See fig. 12.

.


Claim Rejections - 35 U.S.C. § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Woerner (US 2006/0278978) in view of Andry et al. (US 7,990,711).
Regarding claim 24, Woerner discloses the method of claim 23, comprising all claimed limitations, as discussed above, except for further comprising: -2- 149395080.1Application No. 17/006,740Attorney Docket No. 010829-9345.US01 Client Reference No. 2018-0626.01/US 
connecting a fluid pump to the first opening such that the fluid pump is in fluid communication with the first opening; and 
pumping fluid into the encapsulant material through the one of first opening or the second opening and out from the encapsulant material through the other of the first opening or the second opening.  


pumping fluid into the encapsulant material through the one of first opening or the second opening and out from the encapsulant material through the other of the first opening or the second opening.  

It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Woerner to further include a fluid pump, as that taught by Andry, in order to accelerate the flow of the fluid going through the device, thereby increasing the heat exchanging process.

Regarding claim 25, Woerner/Andry discloses the method of claim 23, further comprising: 
connecting a heat exchanger 3001 to the first opening or to the second opening; and 
pumping the fluid from the heat exchanger to the first opening or to the second opening.  See fig. 3 of andry.

Conclusion


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        February 27, 2021